Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 10/19/2020 that has been entered and made of record.
Response to after Final Rejection
2.	Claim are currently not amended. No new claims are added. No new matter is added.
Allowable Subject Matter

3.	Claims 21-40 are allowed.
 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 21, 31 and 40 are allowable because prior art fails to 
teach or suggest, either alone or in combination, receiving a first plurality of sentences comprising a first word that is associated with a class and a second plurality of sentences comprising a second word that is not associated with the class; training a classifier using positive training data for the class that is based on the first plurality of sentences and negative training data for the class that is based on the second plurality of sentences; determining a measure of correlation 
5.	Claims 22-30 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim21 as the method of claim 21.
6.	Claims 32-39 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim31 as the system of claim 31.
7.	The closet prior art of Liang et al (US 2018/0060302) in view of Chelba et al (US 2004/0249628) further in view of Georges et al (US 2015/0058018) and further combined with Palakovich et al (US 2016/0099892) teaches method and system but further fails to teach receiving a first plurality of sentences comprising a first word that is associated with a class and a second plurality of sentences comprising a second word that is not associated with the class; training a classifier using positive training data for the class that is based on the first plurality of sentences and negative training data for the class that is based on the second plurality of sentences; determining a measure of correlation between a third word and the class by using a sentence comprising the third word as an input to the classifier; and using the measure of correlation to perform an action selected from a group comprising: selecting content to provide to a user; determining an automatic chat response; or filtering a set of content.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677